Citation Nr: 0013134	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-48 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck, shoulders and back.

2.  Entitlement to service connection for impotence, bowel 
and urine control.

3.  Entitlement to service connection for cystic acne.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection status-post 
laminectomy with L1-2 and L4-5 discectomy.

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
herniated disc at C5-C6 with cervical fusion.

6.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for major 
depressive disorder without psychotic features.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 
1996, with 3 years, 6 months prior active duty service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 1997, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

As the appeals regarding the evaluation of the service-
connected low back, cervical spine and psychiatric disorders 
involve original claims, the Board has framed those issues as 
shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In numerous statements, the veteran has asserted that he is 
unable to work due to his service-connected disabilities.  To 
date, however, the RO has not adjudicated this claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  Under these 
circumstances, the Board ordinarily is required to refer this 
claim to the RO for its consideration.  Here, however, the 
record reflects that the veteran's combined schedular 
evaluation is 100 percent.  As will be discussed in further 
detail below, however, there is some confusion regarding the 
effective date of the combined total schedular evaluation.  
As such, if the effective date for that evaluation is June 
1,1996, the informal claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities is moot.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  
However, if the effective date for the total schedular 
evaluation is subsequent to June 1, 1996, the RO should take 
all appropriate action in adjudicating this claim.

(The decision portion of the document will deal with the 
claims of service connection for impotence, bowel and urine 
control and cystic acne.  The remaining issues will be 
discussed in the Remand portion of this document.)


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
impotence, bowel and urine control is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

2.  The claim of entitlement to service connection for cystic 
acne is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of service connection for impotence, bowel and 
urine control is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim of entitlement to service connection for cystic 
acne is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records from the 
veteran's extensive period of service reveals no findings or 
complaints pertaining to cystic acne.  The report of a 
December 1977 physical examination and Medical History noted 
no significant defects.  There is no report of a physical 
examination conducted on separation.  

In October 1984, the veteran underwent an evaluation for 
probable cosmetic surgery to the face.  His history was 
considered significant for a past history of chronic acne and 
puncture wounds to the face.  Physical examination revealed 
scars on the right and left cheeks which were considered to 
have been caused by the nail injuries and were amenable to 
collagen treatment.  The veteran underwent scar revision of 
the right and left cheek and injection of collagen to two 
left cheek scars.  Subsequent chart entries noted that the 
veteran was "doing ok" following the procedure.  

The record includes an August 1995 Medical Board report which 
noted that the veteran was scheduled for retirement in 
December 1995.  The report included a recitation of the 
veteran's history of injury to the neck and back and 
diagnoses of herniated discs at C5-6 and C6-7 and L1-2 and 
L4-5, status post laminotomy and excision of L4-5 disc.  
Prior to undergoing the laminotomy in August 1995, the 
veteran's complaints included continuing urgency and 
frequency of urination and difficulty in maintaining an 
erection.  After surgery, the veteran continued to complain 
of right arm symptoms and was scheduled to undergo cervical 
surgery prior to separation.  It was the Medical Board's 
recommendation that the veteran be placed on six months 
limited duty to allow for cervical surgery and 
rehabilitation.  

The veteran was afforded a VA general medical examination in 
August 1996 at which time he reported the history of his back 
injury with back and neck pain.  The veteran described the 
surgical procedures and noted that the related pain had 
improved; however, he reported continued problems with 
impotence and bladder and bowel control.  With regard to the 
claimed acne, the veteran reported having had occasional acne 
on his face since 1985.  He was presently wearing a beard and 
indicated that the acne had improved tremendously.  The 
veteran felt the condition was related to shaving, as he 
would cut himself and form cysts.  

In reporting the physical examination findings, the examiner 
noted that the veteran was "an extremely poor historian with 
records unavailable."  Thereafter, the diagnostic 
impressions included poor bladder and bowel control 
"believed" secondary to history of back injury with neck 
and back pain, status-post laminectomy, discectomy and 
cervical fusion; impotence, secondary to the neck and back 
surgeries and "history of" acne apparently under good 
control.  The examiner indicated that further evaluation by 
an orthopedic and neurologist of the claimed impotence and 
bowel and bladder complaints was to be conducted.  

The veteran was afforded a VA neurological examination in 
August 1996 which noted his complaints of incontinence and 
impotency following the discectomy and fusion; however, there 
was no diagnosis offered with regard to those complaints.  
The Board notes that it does not appear that the examiner had 
pertinent treatment records available for review.  

The veteran was afforded a VA orthopedic examination in 
October 1996 at which time the veteran's history and 
complaints were reviewed.  The diagnostic impressions were 
limited to orthopedic findings, without comment on the 
veteran's complaints of incontinence or impotency.  

Post-service medical records include an August 1996 VA chart 
extract noting the veteran's recent surgeries and current 
complaints of occasional incontinence.  

The veteran appeared at a May 1997 personal hearing at the RO 
and testified that he had first experienced acne during 
service when he was required to shave daily.  He stated that 
he was treated for the condition during service, but was not 
receiving any treatment at present.  The veteran reiterated 
his claim that he continued to experience impotency and 
incontinence.  The veteran also testified that he was 
receiving Social Security disability benefits.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the evidence 
must show that the veteran currently has a disability 
stemming from service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering 
impotence, incontinence and acne as a result of service.  In 
this regard, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented 
well-grounded claims of service connection.  

With regard to the claim of service connection for impotence 
and incontinence, the Board notes that the August 1996 VA 
examination included diagnoses of the claimed conditions and 
the examiner's comment that the impotence was secondary and 
the incontinence was "believed" secondary to the back and 
neck surgeries; however, further evaluation was warranted.  
Under these circumstances, the Board finds that the veteran's 
claim of service connection for impotence and incontinence is 
plausible and thus well grounded.  

With regard to the claim of service connection for cystic 
acne, the Board notes that service medical records are silent 
for complaints or treatment referable to this disorder.  
Although the October 1985 plastic surgery evaluation noted a 
history of chronic acne, there was no diagnosis of acne and 
the facial scars were related to puncture wounds.  The August 
1996 VA examination report included the veteran's report of 
acne and a diagnostic impression of "history of acne 
apparently under good control."  The examiner did not 
indicate that the veteran was presently suffering from acne.  
As there is no competent medical evidence that the veteran 
has cystic acne, the first prong of Caluza is not satisfied.  
In the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Despite the 
veteran's assertions that he has had cystic acne and that the 
disorder is chronic, as a lay person, he is not competent to 
either render a diagnosis, or to provide a probative medical 
opinion as to the etiology of the diagnosed condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claim of entitlement to service connection for 
cystic acne and the claim must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).  The Board notes that, in the absence 
of a well-grounded claim, VA is under no duty to assist the 
veteran in the development of the facts pertinent to the 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo an additional 
examination, Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is not aware of the existence of any 
evidence, which, if obtained, would render the claim well 
grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  In this regard, the Board acknowledges that the 
veteran is receiving Social Security disability benefits; 
however, he has not indicated that there is any evidence 
within records considered by the Social Security 
Administration which pertains to the claimed acne condition.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for cystic acne, and 
the reasons why the current claims is inadequate.  See 
Robinette, 8 Vet. App. 69, 77-78 (1995).

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim of service 
connection for cystic acne does not meet the threshold of 
being well grounded, a weighing of the merits of the claim is 
not warranted and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of service connection for impotence and 
incontinence is well grounded and to this extent the appeal 
is allowed.

As a well-grounded claim has not been presented, service 
connection for cystic acne is denied.


REMAND

The veteran contends that he is suffering arthritis in the 
neck, shoulders and back.  VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to a claim 
that is not well-grounded.  See Boeck v. Brown, 6 Vet. App. 
14 (1993) and Grivois v. Brown, 6 Vet. App. 136 (1994).  
However, if the claimant's application for benefits is 
incomplete, VA shall notify him of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran testified at the May 1997 hearing that treating 
physicians had told him that he had arthritis (See 
Transcript, page 8).  Such a statement would be evidence 
which is relevant and necessary for a full and fair 
adjudication of the veteran's claim; however, the claims 
folder contains no record of the RO informing the veteran of 
the need to provide such a statement.  Under the 
circumstances of this case, the Board is of the opinion that 
the RO has been put on notice that relevant evidence exists, 
or could be obtained, which, if true, would make the 
veteran's claim "plausible"; and the RO failed to assist him 
pursuant to the provisions of 38 U.S.C.A. § 5103(a).  See 
Robinette, 8 Vet. App at 80.  Consequently, a remand is 
appropriate under the facts of this case. 

Inasmuch as the veteran has submitted a well-grounded claim 
of service connection for impotence and incontinence, VA is 
obligated to assist him in the development of that claim.  
38 U.S.C.A. § 5107(a).  The August 1996 VA general medical 
examination included that physician's opinion that the 
claimed conditions were related to the now service-connected 
back and neck disabilities; however, further evaluation was 
contemplated.  The subsequent examinations did not adequately 
address the question.  Given that the evidence of record is 
insufficient to decide the issue of service connection with 
any certainty and since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Indeed, the duty to assist requires that VA obtain an opinion 
as to the etiology of this disorder.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); Goss v. Brown, 9 Vet. App. 109, 
115 (1996).

The veteran contends that his service-connected lower back, 
cervical spine and psychiatric disorders are more severe than 
the current ratings, assigned following the initial grant of 
service connection in the rating action on appeal, indicate.  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted well-grounded 
claims, VA is obligated to assist him in the development of 
his claims.  38 U.S.C.A. § 5107(a).  

The Court has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra. 

Initially, the Board notes that during the course of this 
appeal, the disabilities at issue have been re-evaluated and 
increased ratings assigned.  There appears to be some 
confusion, however, as to the effective dates of the 
increased ratings.  For example, in October 1996, service 
connection was granted and a 10 percent rating assigned for 
depressive disorder, effective from June 1, 1996.  By an 
April 1997 rating action, that rating was increased to 30 
percent, effective from November 8, 1996.  In December 1997, 
the RO increased the rating to 70 percent, noting an 
effective date of June 1, 1997 on the cover sheet, but an 
effective date of June 1, 1996 in the summary sheet.  There 
was no notation on the summary with regard to the interim 
rating of 30 percent and November 1996 effective date.  
Similar confusion surrounds that rating assigned to the 
service-connected cervical spine disorder.  Given the 
necessity of considering the assignment of "staged" ratings 
as directed by the Court in Fenderson, the Board finds that 
the RO must clarify the effective dates for the increased 
ratings assigned during the course of this appeal.

The veteran testified that he was awarded benefits by the 
Social Security Administration (SSA), due in large part, to 
his service-connected low back and cervical spine 
disabilities.  The Court has instructed that where there is 
actual notice to VA that the veteran is receiving disability 
benefits from SSA, VA has a duty to acquire a copy of the 
decision granting social security disability benefits and the 
supporting medical documents relied upon.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  There is no indication 
that the RO has requested such information from SSA.

With regard to the claims for increased ratings for the 
service-connected status-post laminectomy and discectomy and 
herniated disc and cervical fusion, the Board observes that 
the veteran is presently in receipt of the maximum schedular 
evaluations for those disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  In a February 2000 Informal 
Hearing Presentation, the veteran's representative asserted 
that the veteran was unable to work because of those service-
connected disabilities and requested that the veteran be 
considered for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds 
that the RO should specifically consider and document whether 
the veteran is entitled to an increased rating for the 
service-connected low back and cervical spine disabilities on 
an extraschedular basis.  

Evaluating the severity of the veteran's service-connected 
psychiatric disorder is further complicated by the fact that 
the criteria for evaluating mental disorders were changed, 
effective November 7, 1996.  The Court has held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies."  White v. Derwinski, 1 Vet. 
App. 519, 521 (1991).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Although the RO apparently considered the 
new rating criteria in the April 1997 rating decision, the 
April 1997 supplemental statement of the case did not include 
a complete recitation of the new criteria, nor was there any 
indication that the RO considered both sets of rating 
criteria and applied the most favorable to the veteran's 
case.  As such, VA must consider the claim pursuant under the 
former criteria up to November 7, 1996, and, thereafter, 
under both the former and revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Furthermore, the Board points out that the RO granted service 
connection for major depressive disorder without psychotic 
features, but initially rated the veteran under the criteria 
pertaining to psychotic disorders and included only those 
criteria in the November 1996 statement of the case.  On 
remand, the RO must consider, and furnish the veteran and his 
representative, all pertinent rating criteria, both old and 
new.  

Finally, the Board notes that on and after November 7, 1996, 
(the effective date of the new rating criteria for mental 
disorders) all examinations and diagnoses of mental disorders 
for VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), which is codified at 38 C.F.R. § 4.125.  In the present 
case, the record include the report of a VA examination 
conducted in September 1996; however, however, that 
examination is inadequate for evaluation purposes as it does 
not include sufficient detail for the purpose of evaluating 
the severity of the disability at issue.  Specifically, the 
examiner did not report findings which address the severity 
of the veteran's service-connected PTSD, relative to both the 
previous and new criteria.  As such, further examination 
should be conducted on remand.  38 C.F.R. §§ 4.2, 4.125.  

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
impotence, incontinence and for 
complaints related to his service-
connected low back, cervical spine and 
psychiatric disorders since 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  The veteran should also be 
asked to submit additional medical 
evidence which tends to support his claim 
of service connection for arthritis of 
the neck, shoulder or back, including a 
medical opinion linking any current 
disability to service.  Any documents 
received by the RO should be associated 
with the claims folder. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After completion of the foregoing, 
the veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated impotence or bowel or 
bladder incontinence.  All indicated 
testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for 
review.  Based on the examination and 
review of the case, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any impotence or bowel or bladder 
incontinence is related to the service-
connected back or cervical spine 
disabilities or otherwise the result of 
complaints or treatment noted in service.  
A complete rationale for all opinions 
expressed must be provided. 

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of the service-
connected major depressive disorder 
without psychotic features.  All tests 
deemed necessary should be conducted.  
The claims folder and copies of the old 
and new criteria for rating mental 
disorders should be made available to the 
examiner for review.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  The examiner should first report 
findings under the old criteria and then 
separately under the new criteria.   

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims.  If it is 
determined that a well-grounded claim of 
service connection for arthritis of the 
neck, shoulder or back has been 
presented, the RO should undertake all 
appropriate development, including 
affording the veteran a VA medical 
examination.  The RO should specifically 
address and document whether the veteran 
is entitled to increased ratings for the 
service-connected low back and cervical 
spine disabilities on an extraschedular 
basis.  The review of the claims for 
increase must also include a 
determination as to the correct effective 
dates for the increased ratings granted 
during the course of this appeal.  The RO 
should consider the assignment of staged 
ratings.  The assignment of any staged 
rating should reflect consideration of 
the effective date regulations and a 
reason for the effective date.  In 
readjudicating the claim for increase for 
the psychiatric disorder, the RO should 
also consider both the old and new rating 
criteria and apply that most favorable to 
the veteran subsequent to November 7, 
1996; prior to that date, the RO should 
consider the former criteria only.  

7.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



